Citation Nr: 1545903	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  11-05 827	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cartilage, semilunar, dislocation of the right knee prior to May 15, 2012, and 20 percent therefrom. 
 
2.  Entitlement to an increased (compensable) disability rating for residuals of a fracture of the right (major) fifth metacarpal.

3.  Entitlement to an increased (compensable) disability rating for residuals of a right fifth toe injury. 

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION


The Veteran served on active duty from July 1977 to June 1986. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for a left shoulder disability. The RO granted service connection for a right knee disability; an initial 10 percent disability rating was assigned, effective March 29, 2010--the date VA received the Veteran's initial claim for compensation for these disabilities.  Finally, the RO continued noncompensable disability ratings assigned to the service-connected residuals of a fracture of the right (major) fifth metacarpal and residuals of a right fifth toe injury. The Veteran appealed the RO's denial of service connection for a left shoulder disability and the initial 10 and noncompensable ratings assigned to the above-cited service-connected disabilities to the Board.  

In May 2012, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the record. 

In July 2014, the Board remanded the matters on appeal to the RO for additional substantive development.  The requested development has been complete and the matters have returned to the Board for further appellate consideration. 

By an April 2015 rating action, the Appeals Management Center (AMC) recharacterized the Veteran's right knee disability as cartilage, semilunar, dislocation (previously rated as residuals, right knee injury); and assigned an initial  20 percent disability rating; effective May 15, 2012--the date of the Veteran's testimony that this disability had increased in severity.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35   (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the issue with respect to the above-cited service-connected disability remains on appeal and has been framed to reflect the AMC's April 2015 decision as indicated on the title page.

Also developed for appellate consideration was the issue of entitlement to hypertension.  By the above-reference April 2015 rating action, the AMC granted service connection for hypertension; an initial 10 percent disability rating was assigned, effective March 29, 2010--the date VA received the Veteran's initial claim for compensation for this disability.  As the Veteran has not disagreed with the initial 10 percent rating or March 29, 2010 effective date for the award of service connection, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  Thus, the only issues remaining for appellate consideration are those listed on the title page. 

Regarding the issue of entitlement to TDIU, although it was denied separately by the RO in a September 2015 rating decision from which the Veteran has not yet appealed, the issue is nevertheless part and parcel of the initial and increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009). 

The Board notes that after issuance of an April 2015 supplemental statement of the case (SSOC), a July 2015 VA knee/lower leg examination report and VA treatment records, dated through July 2015, were uploaded to the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records, respectively.  These reports contain evidence that is relevant to the claims.  The Veteran, however, waived initial RO consideration of this evidence in an April 2015 Due Process Waiver.  (See April 2015 30-day waiver, titled "Due Process Waiver" and uploaded to the Veteran's electronic record on April 14, 2015).  Thus, a remand to have the RO issue an SSOC that addresses this evidence is not warranted.  38 C.F.R. § 20.1304 (2015)

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period, the Veteran's right knee disability has been characterized by x-ray evidence of degenerative arthritis with frequent episodes of pain and locking and flexion limited to, at most, 55 degrees with full extension and painful motion, but without evidence of instability.  

2.  The Veteran is right-hand dominant. 

3.  For the appeal period, the Veteran's residuals of a fracture of the right (major) fifth metacarpal are manifested by x-ray findings of degenerative joint disease and complaints of pain.

4.  For the appeal period, the Veteran's residuals of a residuals of a right fifth toe injury is analogous to a moderately severe foot injury and has been manifested by complaints of right foot pain that have caused limitation of function and has necessitated the regular use of a cane.

5.  The Veteran's current left shoulder condition is not etiologically related to an isolated in-service left shoulder dislocation or subluxation; nor is there evidence of left shoulder arthritis manifested to a compensable degree within a year of active service discharge in June 1986. 


CONCLUSIONS OF LAW

1.  For the appeal period, the criteria for an initial 20 percent disability rating for cartilage, semilunar, dislocation of the right knee, but no higher, have been met.  38 U.S.C.A. § 1155, 5013, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2015).

2.  For the appeal period, the criteria for an increased 10 percent rating, but no higher, for residuals of a fracture of the right (major) fifth metacarpal with degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5227, 5230 (2015). 

3.  For the appeal period, the criteria for an increased 20 percent disability rating, but no higher, for residuals of a right great toe injury have been met.  38 U.S.C.A. 
 § 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5284 (2015).

4.  A left shoulder disability was not incurred in service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.
VA has specified duties to notify and assist a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

The notification obligation in this case was accomplished by way of an April 2010 letter from the RO to the Veteran. 

VA has also fulfilled its duty to assist the Veteran in the instant appeal.   The record contains service treatment records, and records of medical treatment received from VA and private treatment providers, and the Veteran was provided with VA examinations in connection with his present increased and initial and service connection claims in June 2010 (right fifth metatarsal and right great toe), October 2010 (right knee), August 2012 (right knee), November 2014 (all disabilities) and July 2015 (right knee). Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The July 2014 VA examinations are compliant with the Board's July 2014 remand directives in determining the current severity of the service-connected right fifth metatarsal, right great toe and right knee disabilities and determine the nature and etiology of any currently present left shoulder disability. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  While the Board is remanding the issue of entitlement to TDIU for further development, the Board does not find that such action precludes current consideration of the Veteran's increased rating claims.  More specifically, the Veteran's increased rating claims were the subject of recent examination and the examination relating to the TDIU claim will focus on the impact of all of the Veteran's service-connected disabilities from an industrial standpoint and whether any or all of the Veteran's service-connected disabilities preclude gainful employment.

The Veteran also provided oral testimony before the undersigned at a May 2012 hearing conducted at the RO's offices in Waco, Texas in support of his initial rating and service connection claims decided herein.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned asked specific questions directed at the symptoms meeting the schedular criteria for higher evaluations for  the service-connected right fifth metatarsal, right great toe and right knee disabilities and criteria for service connection a left shoulder disability.  The undersigned also asked the Veteran to identify any pertinent evidence not currently associated with initial and increased rating and service connection claims decided herein.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his initial and increased rating and service connection claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication. VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Analysis

A.  Initial Rating Claims-Right Knee, Right Fifth Metacarpal and Right Fifth Toe Injury

The Veteran seeks entitlement to initial disability rating in excess of 10 percent for a right knee disability injury prior to May 15, 2012, and 20 percent therefrom and increased compensable disability ratings for residuals of a fracture of the right (major) fifth metacarpal and residuals of a right fifth toe injury.  After a discussion of the general laws and regulations pertaining to increased ratings and orthopedic disabilities, the Board will separately analyze each of the above-cited disabilities in the discussion below.

General Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 20142); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Orthopedic Rating Criteria

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202  (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Codes governing limitation of motion should be considered.
However, pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

i. Right Knee Disability-

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent for a right knee disability prior to May 15, 2012, and 20 percent therefrom.  

By the appealed November 2010 rating action, the RO, in part, granted service connection for a right knee disability; an initial 10 percent disability rating was assigned, effective March 29, 2010--the date VA received the Veteran's initial claim for compensation for this disability.  By an April 2015 rating action, the RO recharacterized the Veteran's right knee disability as cartilage, semilunar, dislocation (previously rated as residuals, right knee injury); and assigned an initial  20 percent disability rating; effective May 15, 2012--the date of the Veteran's testimony that this disability had increased in severity.  

For the period prior to and subsequent to May 15, 2012, the Veteran's right knee disability was evaluated under Diagnostic Codes 5260 and 5258, respectively.  . 

Diagnostic Code 5258 provides for a maximum 20 percent disability rating where there is evidence of cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Diagnostic Code 5260, provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is assigned a noncompensable rating. Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

In addition, Diagnostic Code 5261, the code used to evaluate limitation of extension of the leg, Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension limited to 5 degrees warrants a noncompensable percent rating; extension limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II. 

Finally, Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997). The General Counsel  subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

More recently, the General Counsel held that separate rating could also be provided for compensable limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

In the analysis below, the Board will award an increased 20 percent disability rating to the right knee disability for the period prior to May 15, 2012, but will deny a rating in excess therefrom for the entire time frame on appeal.  

For the period prior to May 15, 2012, the Board finds that the evidence supports an initial 20 percent disability rating for the service-connected right knee disability under Diagnostic Code 5258.  Prior to May 15, 2012, the Veteran's right knee disability was manifested by evidence of an occult tear of the posterior horn of the medial meniscus and subjective complaints of pain and locking several times a week.  (See October 2010 VA orthopedic examination report and November 2010 private magnetic resonance imaging scan (MRI) of the right knee)).  Thus, in view of the foregoing, and resolving all reasonable doubt in the Veteran's favor, an initial 20 percent disability rating is assigned to the service-connected right knee disability for the period prior to May 15, 2012 under Diagnostic Code 5258.  

The Board also finds that the preponderance of the evidence of record is against an initial 20 percent disability rating for the Veteran's right knee disability at any anytime during the appeal period.  

The Board's award of an initial 20 percent rating under Diagnostic Code 5258 for the service-connected right knee disability for the appeal period contemplates motion when it includes "locking" as part of the rating criteria.  Therefore, rating the Veteran under Diagnostic Code 5258 and any other rating codes that contemplate limitation of motion could potentially constitute unlawful pyramiding.  38 C.F.R. § 4.14 (2015).  As such, the Board will analyze whether, taken together or separately, the Veteran could receive a rating higher than 20 percent when rated under the limitation of motion codes.

As noted above, a 20 percent disability rating is the maximum schedular evaluation under Diagnostic Code 5258.  Thus, to warrant an initial disability rating evaluation in excess of 20 percent for the Veteran's right knee disability under Diagnostic Codes 5260 and 5261, there would need to be evidence of limitation of flexion and extension limited to 15 and 20 degrees, respectively.  VA examination and treatment reports, dated in October 2010, August 2012, June 2013 (VA treatment report), November 2014, and July 2015, reflect that flexion of the right knee was limited, at most, to 55 degrees.  (See June 2013 VA treatment report, labeled as "CAPRI" and uploaded to the Veteran's VBMS electronic record on July 15, 2013).  The above-cited VA examination and treatment reports also disclose that the Veteran demonstrated full extension of the right knee throughout the appeal period.   Thus, as flexion and extension of the right knee have not been limited to anywhere near 15 and 20 degrees or less, respectively, 30 percent evaluations, or higher, are not warranted under Diagnostic Codes 5260 and 5261, respectively.  This evidence also provides no basis for assignment of separate ratings for limited flexion and extension.  See VAOPGCPREC 9-2004.

The Board notes that separate ratings may be assigned for the service-connected right knee disability under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and (italics added for emphasis) X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Here, while there is x-ray evidence of arthritis of the right knee (see November 2010 MRI of the right knee showing evidence of minimal degenerative change in the lateral meniscus), there is no evidence that the Veteran has instability in the right knee.  (See October 2010 August 2012, November 2014 and July 2015 VA examination reports).  While the Veteran indicated that he ambulated with a cane during an August 2012 VA examination, there was no objective evidence of right knee instability during any of the above-cited examinations.  Id.  Thus, separate ratings for right knee instability and x-ray evidence of arthritis are not warranted. 

Therefore, the Board will continue the 20 percent rating under Diagnostic Code 5258 to the service-connected right knee disability because that is the highest rating available for the Veteran's symptoms of pain and current extent of limited motion, including the functional limitations due to these symptoms and flare-ups of these symptoms.  The Board further notes that ankylosis of the right knee was not demonstrated during any of the VA examinations on appeal.  Thus, a higher rating for ankylosis of the right knee is not warranted under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code, 5256.

In summary, the Veteran does not meet the criteria for a higher or separate ratings under any Diagnostic Code other than Diagnostic Code 5258.  Therefore, the Board will continue the 20 percent rating under Diagnostic Code 5258 for the entire appeal period.

ii. Right (major) Fifth Metacarpal

The Veteran seeks an increased compensable disability for his residuals of a fracture of the right (fifth) metacarpal. 

By the appealed November 2010 rating action, the RO, in part, continued a noncompensable disability rating assigned to the service connected residuals of a fracture of the right (major) fifth metacarpal under Diagnostic Code 5227.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under that code, if a major or minor ring or little finger is in unfavorable or favorable ankylosis, a maximum noncompensable rating is warranted.  Id. 

Also, under Diagnostic Code 5230, any limitation of motion of a ring finger or little (fifth) finger, of the major or minor hand, is assigned a maximum noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

As noted above, the rating schedule does not provide a compensable rating under Diagnostic Code 5230 for limitation of motion of the ring finger.  Notably, even ankylosis of the ring finger, which was not demonstrated during VA examinations of the right hand in June 2010 and July 2014 is not rated as compensable.  (See June 2010 and July 2014 VA Hand and Fingers examination reports).  

A compensable rating for arthritis, however, is possible under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joints or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Compensable ratings under that code are predicated upon arthritis of major joints or minor joint groups.  Id. The Veteran's residuals of an injury to the right fifth metacarpal are also manifested by degenerative joint disease.  (See July 2014 VA Hand and Finger examination report, at page (pg.) 9), reflecting x-rays of the right hand showed scattered mild degenerative changes at some of the interphalangeal joints there is spurring at the articular margins.  

Under 38 C.F.R. § 4.45, a minor joint group is defined as multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities.  Here, however, the Veteran's service-connected condition is a single (right fifth) finger, not multiple involvements of the joints in the hand.  Regardless, with any form of arthritis, painful motion is an important factor of disability. 38 C.F.R. § 4.59.  The intention of the schedule is to recognize painful motion with joint pathology as productive of disability and to recognize an actually painful joint, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In light of x-ray findings of degenerative changes at some of the interphalangeal joints of the right hand and complaints of pain during the above-cited July 2010 and July 2014 VA examinations, a 10 percent disability rating is warranted under Diagnostic Code 5003.  See 38 C.F.R. §4.59.  In the absence of x-ray evidence of the involvement of 2 or more major joints or two or more minor joint groups, a rating in excess of 10 percent is not warranted under Diagnostic Code 5003. 

Finally, as the July 2014 VA examiner specifically concluded that there was no finding of peripheral neuropathy due to the residuals of a fracture of the right fifth metacarpal, a separate rating for neurological impairment is not warranted under Diagnostic Codes 8512-8516.  38 C.F.R. § 4.124a, Diagnostic Codes 8512-8519 (2015). 

iii) Right Fifth Toe Injury

The Veteran seeks an increased compensable disability for his residuals of an injury to the right fifth toe. 

By the appealed November 2010 rating action, the RO, in part, continued a noncompensable disability rating assigned to the service connected residuals of an injury to the right fifth toe under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that Diagnostic Code, a 10 percent evaluation is assigned for a moderate disability of the foot, and a 20 percent evaluation is warranted for a moderately severe disability of the foot.  38 C.F.R. § 4.71a , Diagnostic Code 5284 (2015).  A 30 percent evaluation is contemplated for a severe disability of the foot.  Id.  Although a noncompensable rating is not listed Diagnostic Code 5284, a noncompensable rating may be assigned under any Diagnostic Code where there is no noncompensable rating and the criteria for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

The terms "mild," "slight," "moderate," and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015). 

Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2015).

The Board finds that with resolution of doubt in the Veteran's favor, the evidence supports an increased 20 percent disability rating for the service-connected residuals of a right fifth toe under Diagnostic Code 5284 for a moderately severe foot injury.  In reaching the foregoing determination, the Board notes that VA feet and peripheral nerve examination reports, dated in June 2010 (feet) and July 2014 (feet and peripheral nerve), uniformly disclose that the Veteran had complained of right foot pain with standing, weight and non-weight bearing and movement of the right foot that interfered with his ability to climb latters during a flare-up of pain.  The VA examiners noted that the Veteran regularly (italics added for emphasis) used a cane to ambulate.  The July 2014 VA examiner indicated that the Veteran's right foot disability had impacted his ability to climb latters in his employment in home remodeling.  (See June 2010 and July 2014 VA feet examination reports).  Therefore, giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's residuals of a fracture of the right fifth toe more closely approximate the level of moderately severe under Diagnostic Code 5284.  

The Board finds that the preponderance of the evidence of record is against an  increased disability rating in excess of 20 percent because the evidence does not demonstrate that the Veteran's right fifth toe disability is of severe impairment that would be required for a higher 30 percent rating.  Although the Veteran reported regular use of a cane, there was no evidence of Morton's neuroma, hammertoes, hallux valgus, hallux rigidus, pes cavus, malunion or union of tarsal or metatarsal bones, or bilateral weak foot during the above-cited VA examinations.  There were also no other abnormal findings with regard to the Veteran's right and left foot disabilities upon examination.  He had a normal gait during the July 2014 VA peripheral nerve examination.  Thus, the Board finds that these clinical findings are not tantamount to a severe foot injury and an increased rating in excess of 20 percent for the right fifth toe disability is not warranted.  

The Board notes that the Veteran testified before the undersigned that he experienced throbbing and needle-type stabbing pain in his right foot. (Transcript (T.) at pages (pgs.). 14-15)).  By an April 2015 rating action, the RO, based on a July 2014 VA peripheral nerve examination report, granted service connection for incomplete paralysis of the external popliteal nerve as secondary to the service-connected disability residuals, fracture right fifth metacarpal; an initial 20 percent disability rating was assigned, from May 15, 2012.  (Parenthetically, the Board notes that the April 2012 rating action referenced the Veteran's lower extremity nerve impairment as being secondary to the service-connected residuals of a fracture of the right fifth metacarpal, however, the July 2014 VA examiner specifically concluded that there was no peripheral nerve impairment as a result of this disability.  Thus, the Board can only conclude that this is a typographical error and that the nerve impairment is associated with the service-connected right great toe disability, especially since popliteal nerve is associated with impairment of the lower extremity, as opposed to the upper extremity).  Thus, the Veteran has been afforded a separate rating for neurological impairment as secondary to his right great toe disability.  As there is no evidence of any neurological manifestations t of the right lower extremity prior to May 15, 2012, a separate neurological rating is not warranted prior to that time.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this regard, the Board notes the Veteran's complaints of pain and functional loss associated with his right toe disability. However, the effect of the pain and functional loss are contemplated in the assigned 20 percent disability evaluation under Diagnostic Code 5284.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluations in excess of 20 percent.  Furthermore, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). 

In summary, the Board finds for the entire appeal period, an increased 20 percent disability rating is warranted for the service-connected residuals of a fracture of the right great toe.  

iv. Fenderson/Hart Considerations

For all the foregoing reasons, the Board finds that aside from the 20 and 10 percent initial and increased ratings assigned to the service-connected right knee and right great toe disabilities (20 percent initial and increased ratings, respectively) and right fifth metatarsal (10 percent increased rating) for the entire appeal period, there is no basis for staged ratings for these disabilities.  Fenderson and Hart, supra. Rather, the above-cited symptomatology associated with these service-connected disabilities is essentially consistent throughout the appeal period and is fully contemplated by the assigned 20 and 10 percent initial and increased ratings assigned herein. 


v. Extraschedular Analysis

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's right knee, right fifth metacarpal and right great toe disability as evidence by the award of 20, 10 and 20 percent ratings assigned herein under Diagnostic Codes 5258, 5003 and 5284 in the analysis above, respectively.  Thus, the rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular ratings are not warranted.  Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Federal Circuit held that the plain language of 38 C.F.R. 3.321(b)(1)  provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson, these matters need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

B. Service Connection Claim-Left Shoulder Disability

The Veteran seeks service connection for a left shoulder disability.  During the hearing before the undersigned, the Veteran testified that he had dislocated his left shoulder during an injury in service, and that he has had left shoulder problems since that time.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(a).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013).  As the Veteran has not been found to have left shoulder arthritis, the theory of continuity of symptomatology under the tenets of 3.303(b) are not applicable to his claim.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In the analysis below, the Board will deny the claim because the preponderance of the evidence of record is against a nexus between a left shoulder disability and military service.  

Regarding Hickson element number one (1), evidence of a current disability, a July 2014 VA examiner diagnosed the Veteran as having a "left shoulder condition."  (See July 2014 VA Shoulder/Arm examination report).  Thus, Hickson element number one (1), evidence of a current disability, has been met. 

Concerning Hickson element number two (2), evidence of an in-service disease or injury, the Veteran' s service treatment records are devoid of any subjective complaints or clinical findings referable to the left shoulder.  However, the Veteran testified before the undersigned that his left shoulder had dislocated during service due to injury.  The Board notes that a dislocating shoulder is a condition that the Board finds a lay person is capable of observing.  See Jandreau v. Nicholson, 493 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds Hickson element number two (2), evidence of an in-service disease or injury, has been met.  

Thus, the crux of the Veteran's claim hinges on Hickson element number three (3), evidence of a nexus between the diagnosed "left shoulder condition" and his period of  military service.  There is one opinion that addresses this element and it is against the claim.  A July 2014 VA examiner opined, after a review of the Veteran's entire medical record, to include his history of having dislocated his left shoulder during military service, that it was less likely than not that his left shoulder condition was related to the one-time left anterior shoulder dislocation.  The VA examiner reasoned that the left anterior shoulder dislocation was a common injury with the glenohumeral joint dislocated.  During the examination, according to the VA examiner, the Veteran did not report sustained symptoms from this injury, and there was no evidence of any left shoulder laxity, nor was he tender over the glenohumeral joint.  The VA examiner noted that while osteoarthritis was a common long-term sequela to anterior shoulder dislocation, no evidence of osteoarthritis was found since the Veteran had failed to complete the ordered shoulders x-rays.  The Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The July 2014 VA examiner's opinion is against the claim and is uncontroverted. The Board finds the July 2014 VA examiner's opinion highly probative in evaluating the Veteran's claim.  The VA examiner provided an adequate rationale based on a review of the entire medical record, to include the Veteran's self-reported history of having dislocated his left shoulder during military service and medical knowledge as the basis of her opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  The VA examiner's opinion is uncontroverted and is against the claim.  Accordingly, the Board finds that the preponderance of the evidence of record is against the Veteran's claim for service connection for a left shoulder disability.

In addition, as there is no evidence of any arthritis of the left shoulder manifested to a compensable degree within one year of the Veteran's discharge from active military service June 1986, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307  2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as left shoulder dislocation and pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds that the any reports of having had left shoulder pain since active service, while considered competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  As discussed in the preceding analysis, the Veteran's service treatment records are devoid of any subjective complaints or clinical findings referable to the left shoulder.  Furthermore, the initial post-service evidence of any left shoulder pathology or problems was in July 2014, several decades after service discharge in June 1986.  At that time, the Veteran was noted to have had decreased range of left shoulder motion in all planes and functional loss due to left shoulder pain.  (See July 2014 VA Shoulder and Arm examination report).  There is also no evidence of arthritis in the joint, which, as the opinion noted, should exist following such a dislocation.   The Board further notes that this evidence could indicate that the Veteran more likely experienced a subluxation of the shoulder versus a dislocation.  

Consideration is also given to the Veteran's assertion that any current left shoulder disability is related to his isolated left shoulder dislocation or during military service However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, cervical spine disability, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A left shoulder disability is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that clinical evaluations of the left shoulder and other specific tests (e.g., x-rays, magnetic resonance imaging scans) are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report left shoulder dislocations, subluxation, and pain.  However, there is no indication that the Veteran is competent to etiologically link his current left shoulder condition to the isolated left shoulder dislocation or subluxation during military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of upper extremity disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for a left shoulder disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the entire appeal period, an initial 20 percent rating prior to May 12, 2012, but no higher, for a right knee disability, is granted subject to the regulations governing the payment of VA monetary benefits.

For the entire appeal period, an increased 10 percent disability rating for residuals of a fracture of the right (major) fifth metacarpal is granted, subject to the regulations governing the payment of VA monetary benefits.

For the appeal period, an increased 20 percent disability rating for residuals of an injury to the right great toe is granted, subject to the regulations governing the payment of VA monetary benefits.

Service connection for a left shoulder disability is denied. 


REMAND

As noted in the Introduction, the RO denied the issue of entitlement to TDIU in a September 2015 rating decision.  Although the time for appealing that rating action has not tolled, the TDIU issue is considered to be part and parcel of the initial rating claim for a right knee disability currently on appeal.  Rice, supra. 

On VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran reported that he had last worked in March 2009, and that he was unemployed, in part, due to his service-connected right knee disability.  Thus, prior to further appellate review of the TDIU claim, the Board finds that the Veteran should be afforded an examination to obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities, notably his service-connected right knee disability, render him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine entitlement to TDIU. All indicated tests should be conducted.  The Veteran's electronic record must be made available and reviewed by the examiner.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of service-connected disabilities and their impact on his ability to work. The examiner should conduct any appropriate tests and studies required. 
   
Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation.
   
For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) cartilage, semilunar, dislocation of the right knee (20 percent disabling) ; (b) residuals of a fracture of the right (major) fifth metacarpal (evaluated as 10 percent disabling); (c) residuals of an injury to the right fifth toe (20 percent disabling); (bilateral hearing loss (50 percent disabling); hypertension (10 percent disabling); and, incomplete paralysis of the external popliteal nerve (20 percent disabling).  The examiner should also consider as service connected any other disability which the examiner finds to be at least as likely as not related to service or to be associated with any of the service-connected disabilities listed above in items (a) to (g). 
   
All findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the missing facts necessary to render a non-speculative opinion.

2.  Readjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the electronic record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


